Brown, C. J.
Action in justice court for damages for the injury to certain personal property shipped over defendant’s road by plaintiff, which injury the complaint alleged was caused by the negligence of defendant. Plaintiff had judgment in the justice court and defendant appealed to the district court upon questions of law and fact. A verdict was returned in plaintiff’s favor in that court for $99. Defendant moved for judgment notwithstanding the verdict which was denied.
Defendant contends that the evidence wholly fails to support the verdict, and for that reason that there was-error in denying its motion for judgment, entitling defendant to a reversal. We do not concur in the contention that there must be a reversal. The evidence makes it *56clear that the property was in a damaged condition at destination, but there was no express testimony that it was in good condition and repair at the time it was delivered tq defendant for shipment. There is, however, some evidence from which the inference might be drawn that dampness of the car in which the property was shipped accounts in a measure for the damaged condition at destination; and, if there had been an express showing of good condition when delivered for shipment, a complete case for recovery would have been made out. But the failure to show that particular fact creates a deficiency in the evidence which no doubt could be supplied on another trial, and within the rule applicable to a situation of that kind defendant is not entitled to final judgment. The evidence tendered on the trial taken as a whole indicates that plaintiff has a good cause of action, and as the defect therein can be supplied the case comes within Cruikshank v. St. Paul F. & M. Ins. Co. 75 Minn. 266, 77 N. W. 958.
The judgment must therefore be affirmed.